          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 1 of 29



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

LI HONG CHENG, Individually and On                    Case No.
Behalf of All Others Similarly Situated,

                                    Plaintiff,        CLASS ACTION COMPLAINT

                        v.
                                                      JURY TRIAL DEMANDED
CANADA GOOSE HOLDINGS INC.,
DANI REISS, JONATHAN SINCLAIR,
and JOHN BLACK,


                       Defendants.


       Plaintiff Li Hong Cheng (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Canada Goose Holdings Inc. (“Canada Goose” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                                                  1
             Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 2 of 29



                                  NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Canada Goose securities

between March 16, 2017 and August 1, 2019, both dates inclusive (the “Class Period”), seeking

to recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.       Canada Goose was founded in 1957 and is headquartered in Toronto, Canada.

The Company designs, manufactures, and sells premium outdoor apparel for men, women,

youth, children, and babies. The Company began trading on the New York Stock Exchange

(“NYSE”) on March 16, 2017, following its initial public offering (the “IPO”).

        3.       Canada Goose operates in two segments—Wholesale and Direct to Consumer.

The Company offers parkas, jackets, shells, vests, knitwear, footwear, and accessories for fall,

winter, and spring seasons. Canada Goose uses, among other materials, animal down and furs

for its winter jackets and other apparel.

        4.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Canada

Goose sourced the down and fur used in its clothing products in a way that treated animals in an

unethical and inhumane manner; (ii) Canada Goose was thus non-compliant with relevant FTC

regulations pertaining to false advertising with respect to its sourcing practices; (iii) accordingly,

Canada Goose was the subject of an ongoing FTC investigation regarding false advertising; and



                                                  2
            Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 3 of 29



(iv) as a result, the Company’s public statements were materially false and misleading at all

relevant times.

       5.         On November 2, 2017, the non-profit organization People for the Ethical

Treatment of Animals (“PETA”) issued a press release alleging that Canada Goose suppliers

used unethical measures to obtain the down and fur used in creating the Company’s clothing

merchandise (the “PETA Press Release”). The PETA Press Release also stated that PETA had

issued a complaint to the FTC regarding these practices because the Company represented in

communications and promotional materials that its clothing was produced with down and fur

from sources that treated the animals used in sourcing those materials ethically and humanely.

       6.         On this news, Canada Goose’s stock price fell $0.70 per share, or roughly 3.27%,

to close at $20.72 per share on November 2, 2017.

       7.         Nevertheless, even after the PETA Press Release, Canada Goose continued to

represent that the down and fur used in producing its clothing products were collected using

humane and ethical practices.

       8.         Then, on June 17, 2019, the United States Federal Trade Commission (“FTC”)

issued a closing letter to Canada Goose’s legal counsel. The FTC Closing Letter stated that the

FTC had investigated Canada Goose’s advertising practices for possible violations of the Federal

Trade Commission Act (“FTC Act”), citing “concern[s] that Canada Goose may have made false

or misleading representations about the treatment of geese whose down is used in Canada

Goose’s apparel.” The FTC further stated that it had not recommended enforcement action

against Canada Goose because the Company had “remov[ed] the advertising claims at issue from

the marketplace and clarify[ied] its business practices in marketing materials.” However, the

FTC expressly stated that “[t]his action is not to be construed as a determination that a violation



                                                  3
            Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 4 of 29



of law did not occur” and “reserve[d] the right to take further action as the public interest may

warrant.” (Emphasis added.)

       9.       On this news, Canada Goose’s stock price fell $0.50 per share, or 1.36%, to close

at $36.17 per share on June 17, 2019.

       10.      According to an article published on July 12, 2019 by Truth In Advertising

(“TINA”)—a well-known watchdog for deceptive marketing practices—Canada Goose continued

to deny that it had changed the substance of its prior statements, telling TINA: “We continuously

update language in our marketing materials and in our communications, and in this instance the

substance of our prior statements has remained the same.” At least in part as a result of Canada

Goose’s refusal to admit it had changed the substance of its prior marketing materials and

communications, the Company’s securities continued to trade at artificially inflated prices

throughout the Class Period.

       11.      Finally, on August 1, 2019, the New York Post published an article entitled

“Canada Goose pulls claims about its ‘ethical’ treatment of animals” (the “New York Post

Article”). According to the New York Post Article, Canada Goose had abandoned its claims of

ethical treatment of animals used in making its winter jackets and clothing in response to the

FTC’s regulatory review. The New York Post Article also reported that Canada Goose had

removed from its website previous claims that the Company sourced coyote fur from animals in

overpopulated areas, as well as videos purporting to show where Canada Goose obtained down

for its parkas. The New York Post article also reported PETA’s assertion that its complaint to the

FTC in 2017 had precipitated the FTC’s investigation into Canada Goose for potential violations

of the FTC Act.




                                                4
          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 5 of 29



        12.    On this news, Canada Goose’s stock price fell $2.21 per share, or over 4.7%, to

close at $44.58 per share on August 1, 2019.

        13.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE

        14.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

        15.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

        16.    Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Canada Goose securities trade on the NYSE

located within this Judicial District.

        17.    In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

        18.    Plaintiff, as set forth in the attached Certification, acquired Canada Goose

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.




                                                    5
          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 6 of 29



       19.     Canada Goose is incorporated under the laws of British Columbia with its

principal executive offices located at 250 Bowie Ave, Toronto, Ontario, Canada M6E 4Y2.

Canada Goose securities trade in an efficient market on the NYSE under the ticker symbol

“GOOS.”

       20.     Defendant Dani Reiss (“Reiss”) has served as Canada Goose’s President and

Chief Executive Officer at all relevant times.

       21.     Defendant Jonathan Sinclair (“Sinclair”) has served as Canada Goose’s Chief

Financial Officer (“CFO”) since June 2018.

       22.     Defendant John Black (“Black”) served as Canada Goose’s CFO since before the

start of the Class Period until June 2018.

       23.     Defendants Reiss, Sinclair, and Black are sometimes referred to herein

collectively as the “Individual Defendants.”

       24.     The Individual Defendants possessed the power and authority to control the

contents of Canada Goose’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Canada Goose’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with Canada Goose, and their access to material information available to them but not

to the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.




                                                 6
          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 7 of 29



                               SUBSTANTIVE ALLEGATIONS

                                           Background

       25.     Canada Goose was founded in 1957 and is headquartered in Toronto, Canada.

The Company designs, manufactures, and sells premium outdoor apparel for men, women,

youth, children, and babies. The Company began trading on the NYSE on March 16, 2017,

following its IPO.

       26.     Canada Goose operates in two segments—Wholesale and Direct to Consumer.

The Company offers parkas, jackets, shells, vests, knitwear, footwear, and accessories for fall,

winter, and spring seasons. Canada Goose uses, among other materials, animal down and furs in

its winter jackets and other apparel.

        Materially False and Misleading Statements Issued During the Class Period

       27.     The Class Period begins on March 16, 2017, when, in connection with the IPO,

Canada Goose filed a final prospectus on Form 424B4 with the SEC (the “Prospectus”) prior to

the market opening on the Company’s first day trading on the NYSE. The Prospectus touted the

Company’s purported core values and high ethical standards as a defining feature of Canada

Goose’s reputation and brand.       The Prospectus simultaneously touted that, because these

standards were so high, they actually put the Company at increased risk of any “real or

perceived” lapses in its ethical business practices. Specifically, the Prospectus stated, in relevant

part: “Our core values, which include developing the highest quality products while operating

with integrity, are an important component of our brand image, which makes our reputation

sensitive to allegations of unethical or improper business practices, whether real or perceived.”

       28.     To this end, the Prospectus also contained merely generic, boilerplate

representations that Canada Goose could experience significant disruptions and delays as a result



                                                 7
          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 8 of 29



of the Company’s monitoring practices, which ensured their suppliers complied with the

Company’s high ethical standards. Specifically, the Prospectus stated, in relevant part:

       We could experience significant disruptions in supply from our current sources.

       We generally do not enter into long-term formal written agreements with our
       suppliers, and typically transact business with our suppliers on an order-by-order
       basis . . . . Identifying a suitable supplier is an involved process that requires us to
       become satisfied with their quality control, responsiveness and service, financial
       stability and labour and other ethical practices. Any delays, interruption or
       increased costs in the supply of fabric or manufacture of our products could have
       an adverse effect on our ability to meet customer demand for our products and
       result in lower revenue and operating income both in the short and long-term.

(Emphasis in original.) This risk warning was plainly a generic “catch-all” provision that was

not tailored to Canada Goose’s actual known legal risks.

       29.     Despite the purported height of Canada Goose’s ethical commitments, the

Prospectus shunted responsibility for any lapses in ethical business practices onto its

manufacturers and suppliers. The Prospectus also disclaimed Canada Goose’s control over its

suppliers, despite the fact that Canada Goose displayed such control following negative publicity

over its ethical business practices. 1 To this end, the Prospectus stated, in relevant part:

       If our independent manufacturers or our suppliers fail to use ethical business
       practices and fail to comply with changing laws and regulations or our
       applicable guidelines, our brand image could be harmed due to negative
       publicity.

       . . . . We do not control our suppliers and manufacturers or their business
       practices. Accordingly, we cannot guarantee their compliance with our guidelines
       or the law. A lack of compliance could lead to reduced sales or recalls or damage
       to our brand or cause us to seek alternative suppliers, which could increase our
       costs and result in delayed delivery of our products, product shortages or other
       disruptions of our operations.

1
  See Zachary Toliver, PETA’s FTC Complaint Prompts Canada Goose to Change False,
Misleading Marketing, PETA (Aug. 1, 2019), https://www.peta.org/blog/canada-goose-false-
misleading-marketing/ (last updated August 5, 2019) (noting that Canada Goose stopped using
down sourced from James Valley Colony Farms Ltd. (“James Valley”), which was documented
treating its geese inhumanely and unethically).
                                                   8
          Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 9 of 29




       In addition, many of our products include materials that are heavily regulated in
       many jurisdictions. Certain jurisdictions in which we sell have various regulations
       related to manufacturing processes and the chemical content of our products,
       including their component parts. Monitoring compliance by our manufacturers
       and suppliers is complicated, and we are reliant on their compliance reporting in
       order to comply with regulations applicable to our products. This is further
       complicated by the fact that expectations of ethical business practices continually
       evolve and may be substantially more demanding than applicable legal
       requirements. Ethical business practices are also driven in part by legal
       developments and by diverse groups active in publicizing and organizing public
       responses to perceived ethical shortcomings. Accordingly, we cannot predict how
       such regulations or expectations might develop in the future and cannot be certain
       that our guidelines or current practices would satisfy all parties who are active in
       monitoring our products or other business practices worldwide.

This risk warning, too, was plainly a generic “catch-all” provision that was not tailored to

Canada Goose’s actual known legal risks.

       30.     Despite Canada Goose’s purported lack of control over its manufacturers’ and

suppliers’ compliance with ethical business practices, the Company nonetheless touted so-called

“comprehensive traceability programs” designed to ensure ethical sourcing of down and fur for

its clothing products, which the Company expected to be in full effect in spring of 2017.

Specifically, the Prospectus stated, in relevant part:

       We are committed to the sustainable and ethical sourcing of our raw materials.
       We have introduced comprehensive traceability programs for fur and down
       throughout our supply chain which we expect will be fully in effect during the
       spring of 2017. We only use down that is a byproduct of the poultry industry and
       we only purchase down and fur from suppliers who adhere to our stringent
       standards regarding fair practices and humane treatment of animals.

       31.     Additionally, despite the Company’s purported “commit[ment] to the sustainable

and ethical sourcing” of down and fur, the Prospectus nonetheless contained merely generic,

boilerplate representations regarding the potential impact animal welfare activists could have on

Canada Goose’s business, operations, and reputation, stating, in relevant part:

       Our business could be adversely affected by protestors or activists.

                                                  9
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 10 of 29




       We have been the target of activists in the past, and may continue to be in the
       future. Our products include certain animal products, including goose and duck
       feathers in all of our down-filled parkas and coyote fur on the hoods of some of
       our parkas, which has drawn the attention of animal welfare activists. In addition,
       protestors can disrupt sales at our stores, or use social media or other campaigns
       to sway public opinion against our products. If any such activists are successful at
       either of these our sales and results of operations may be adversely affected.

(Emphasis in original.) This was yet another risk warning that was plainly a generic “catch-all”

provision, untailored to Canada Goose’s actual known legal risks.

       32.     Despite the Prospectus’ assertions that Canada Goose regularly monitored its

compliance with regulations governing advertising and the promotion of sale and merchandise,

the Prospectus nonetheless contained merely generic, boilerplate representations regarding the

risk that the Company could become subject to regulatory proceedings and audits related to,

among other things, “the importation, promotion and sale of merchandise.” Specifically, the

Prospectus stated, in relevant part:

       We may become involved in legal or regulatory proceedings and audits.

       Our business requires compliance with many laws and regulations, including
       labour and employment, sales and other taxes, customs, and consumer protection
       laws and ordinances that regulate retailers generally and/or govern the
       importation, promotion and sale of merchandise, and the operation of stores and
       warehouse facilities. Failure to comply with these laws and regulations could
       subject us to lawsuits and other proceedings, and could also lead to damage
       awards, fines and penalties. We may become involved in a number of legal
       proceedings and audits, including government and agency investigations, and
       consumer, employment, tort and other litigation. The outcome of some of these
       legal proceedings, audits, and other contingencies could require us to take, or
       refrain from taking, actions that could harm our operations or require us to pay
       substantial amounts of money, harming our financial condition. Additionally,
       defending against these lawsuits and proceedings may be necessary, which could
       result in substantial costs and diversion of management’s attention and resources,
       harming our financial condition. There can be no assurance that any pending or
       future legal or regulatory proceedings and audits will not harm our business,
       financial condition and results of operations.




                                               10
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 11 of 29



(Emphasis in original.) This was yet another example of a risk warning that was plainly a

generic “catch-all” provision, untailored to Canada Goose’s actual known legal risks.

       33.     On June 6, 2017, Canada Goose issued its Annual Report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the fiscal year ended March 31,

2017 (the “2017 20-F”). The 2017 20-F contained statements identical to those quoted above in

¶¶ 27-29 and 31-32.

       34.     Additionally, the 2017 20-F reaffirmed Canada Goose’s purported “commit[ment]

to the sustainable and ethical sourcing of” down and fur and stated that the Company “ha[d]

introduced comprehensive traceability programs for fur and down throughout [the Company’s]

supply chain which came into effect during the spring of 2017.” The 2017 20-F assured

investors that the Company “only use[d] down that is a byproduct of the poultry industry and . . .

only purchase[d] down and fur from suppliers who adhere to [the Company’s] stringent

standards regarding fair practices and humane treatment of animals.”

       35.     Appended as exhibits to the 2017 20-F were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Reiss and Black certified that “[t]he

[2017 20-F] fully complies with the requirements of Section 13(a) or Section 15(d) of the

Securities Exchange Act of 1934, as amended[,]” and that “[t]he information contained in the

[2017 20-F] fairly presents, in all material respects, the financial condition and results of

operations of the Company.”

       36.     The statements referenced in ¶¶ 27-35 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:



                                               11
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 12 of 29



(i) Canada Goose sourced the down and fur used in its clothing products in a way that treated

animals in an unethical and inhumane manner; (ii) Canada Goose was thus non-compliant with

relevant FTC regulations pertaining to false advertising with respect to its sourcing practices;

(iii) accordingly, Canada Goose was the subject of an ongoing FTC investigation regarding false

advertising; and (iv) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                    The Truth Begins To Emerge

       37.     On November 2, 2017, the non-profit organization PETA issued a press release

alleging that Canada Goose suppliers used unethical measures to obtain the down and fur used in

creating the Company’s clothing merchandise. The PETA Press Release also stated that PETA

had issued a complaint to the FTC regarding these practices because the Company represented in

communications and promotional materials that its clothing was produced with down and fur

from sources that treated the animals used in sourcing those materials ethically and humanely.

Specifically, the PETA Press Release stated:

       A new PETA video exposé of a Canada Goose down supplier reveals that workers
       rounded up terrified geese, who piled on top of one another in an attempt to
       escape. At least one bird was apparently crushed to death, and others suffocated.
       Workers then grabbed and carried birds by the neck and shoved them into
       cramped cages for a journey to the slaughterhouse that lasted more than five
       hours. There, workers shackled them, hung them upside down, and slit their
       throats as other birds watched.

       PETA has now filed a complaint with the U.S. Federal Trade Commission and the
       Canadian Competition Bureau challenging Canada Goose’s claims that its
       products are “[e]thically sourced” and “humane.”

       “This is false advertising because there’s nothing ‘humane’ about a process in
       which geese are trampled and suffocated, grabbed by the neck, and crammed into
       tiny cages for hours of terror and misery,” says PETA Executive Vice President
       Tracy Reiman. “PETA is calling on consumers to refuse to buy Canada Goose’s
       cruelly produced coats and anything else stuffed with tormented birds’ down.”



                                               12
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 13 of 29



       PETA—whose motto reads, in part, that “animals are not ours to wear”—notes
       that the geese were sometimes left in transport cages overnight with no food or
       water and that after the long journey, the cages were filthy with feces and
       feathers. After slaughter, many birds’ bodies had visibly bruised and broken
       wings, apparently caused by the long confinement to cramped metal crates.

       PETA’s exposé includes footage from Manitoba’s James Valley Colony Farms,
       which breeds 130,000 geese per year, and South Dakota’s Schiltz Foods, the
       largest goose slaughterhouse in North America. James Valley Colony Farms,
       which appears in a Canada Goose promotional video, sends geese to Schiltz for
       slaughter and sells their down to Canada Goose’s only down supplier, Toronto’s
       Feather Industries, which claims that it buys only from farms that practice “ethical
       and humane treatment” of animals.

       Canada Goose’s coats are also trimmed with fur from coyotes, who can suffer in
       traps for days before they’re shot or bludgeoned to death.

       38.     Following this news, Canada Goose’s stock price fell $0.70 per share, or roughly

3.27%, to close at $20.72 per share on November 2, 2017.

       39.     Nevertheless, even after the publication of the PETA Press Release and video

exposé, Canada Goose continued to represent that it obtained the fur and down used its in

products in ethical and humane ways. On November 2, 2019, the online news source Daily Hive

reported Canada Goose’s response to PETA’s allegations:

       The animals and the treatment of them shown in this contrived video are not a
       part of the Canada Goose supply chain, as confirmed by our sole supplier, Feather
       Industries . . . . We regularly audit our full supply chain to ensure global standards
       as well as our own standards are being met at all times. We have strict supplier
       protocols in place should any part of our supply chain be found in breach of our
       stringent requirements.

At least in part as a result of these and similar statements, Canada Goose securities continued to

trade at artificially inflated prices throughout the Class Period.

       40.     On November 11, 2017, the Evening Standard published an article entitled

“Canada Goose protest: Crowds of animal rights activists chant ‘shame on you’ outside high-end




                                                  13
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 14 of 29



Regent Street shop in rally over coyote fur” (the “Evening Standard Article”), which covered

animal rights activists who staged a protest outside of Canada Goose’s flagship London store.

       41.     On this news, Canada Goose’s stock price fell $1.02 per share, or 3.92%, to close

at $24.98 per share on the following trading day, November 13, 2017.

       42.     Again, Canada Goose continued to assert that its sourcing practices were ethical

and humane.     The Evening Standard Article also contained statements by Canada Goose

representatives, who refuted claims that the Company’s products were created using unethically

and inhumanely-sourced fur and down. Specifically, Canada Goose stated:

       Surge, PETA and other activist groups misrepresent the facts and use sensational
       tactics to try to illicit a reaction and mislead consumers.

       They ignore the strict government regulation and standards that are in place, as
       well as our commitment to ethical sourcing practices and responsible use of fur
       and down.

                                                ***

       Canada Goose remains deeply committed to the responsible use and ethical
       sourcing of all animal materials in our products.

       While we respect their opinion and right to protest, we are appalled by their
       extreme, inexcusable behavior and unsurprised by their attempt to capitalize on
       media attention tied to the opening of our store in London.

At least in part as a result of these statements, Canada Goose securities continued to trade at

artificially inflated prices throughout the Class Period.

       43.     On June 15, 2018, Canada Goose filed its Annual Report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the fiscal year ended March 31,

2018 (the “2018 20-F”). The 2018 20-F contained statements identical to those quoted above in

¶¶ 27-29, 31-32, and 34.




                                                 14
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 15 of 29



       44.     Appended as exhibits to the 2018 20-F were signed SOX certifications, wherein

Defendants Reiss and Black certified that “[t]he [2018 20-F] fully complies with the

requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as

amended[,]” and that “[t]he information contained in the [2018 20-F] fairly presents, in all

material respects, the financial condition and results of operations of the Company.”

       45.     On May 29, 2019, Canada Goose filed its Annual Report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the fiscal year ended March 31,

2019 (the “2019 20-F”). The 2019 20-F contained statements identical to those quoted above in

¶¶ 27-29 and 32. The 2019 20-F also contained substantively the same statements as those

quoted above in ¶¶ 31 and 34, apart from a few telling modifiers. For example, the 2019 20-F

stated that Canada Goose was now committed to both “the ethical sourcing and responsible use

of animal products.” Additionally, the 2019 20-F no longer touted comprehensive traceability

programs for fur and down throughout the Company’s supply chain. Instead, the 2019 20-F

assured investors, more generally:

       We have comprehensive transparency standards for fur and down which reflect
       our commitment to the responsible use of these materials. Our suppliers are
       required to verify that our down comes as a by-product of poultry industry and
       has not come from force-fed or live-plucked birds and mandates that all fur is
       sourced in accordance with the Agreement on International Humane Trapping
       Standards or Best Management Practices.

       46.     Finally, in the 2019 20-F’s section devoted to describing Canada Goose’s ongoing

legal proceedings, the 2019 20-F stated: “We currently have no material legal or regulatory

proceedings pending.”

       47.     Appended as exhibits to the 2019 20-F were signed SOX certifications, wherein

Defendants Reiss and Sinclair certified that “[t]he [2019 20-F] fully complies with the

requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as

                                               15
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 16 of 29



amended[,]” and that “[t]he information contained in the [2019 20-F] fairly presents, in all

material respects, the financial condition and results of operations of the Company.”

       48.     The statements referenced in ¶¶ 39 and 42-47 were materially false and

misleading because Defendants made false and/or misleading statements, as well as failed to

disclose material adverse facts about the Company’s business, operational and compliance

policies. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) Canada Goose sourced the down and fur used in its clothing products in a way

that treated animals in an unethical and inhumane manner; (ii) Canada Goose was thus non-

compliant with relevant FTC regulations pertaining to false advertising with respect to its

sourcing practices; (iii) accordingly, Canada Goose was the subject of an ongoing FTC

investigation regarding false advertising; and (iv) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

       49.     On June 17, 2019, the FTC issued a closing letter to Canada Goose’s legal

counsel. The FTC Closing Letter stated, in relevant part:

       As you know, the staff of the Federal Trade Commission’s Division of
       Advertising Practices has conducted an investigation into the advertising practices
       of your client, Canada Goose Inc. (“Canada Goose”), for possible violations of
       Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45. Section 5 of the
       FTC Act requires that advertising claims be truthful and non-misleading. We were
       concerned that Canada Goose may have made false or misleading representations
       about the treatment of geese whose down is used in Canada Goose’s apparel.

       Upon careful review of this matter, including non-public information Canada
       Goose provided during our investigation, we have determined not to recommend
       enforcement action at this time. In coming to this conclusion, we considered a
       number of factors, including the prompt corrective action taken by Canada
       Goose, such as removing the advertising claims at issue from the marketplace
       and clarifying its business practices in marketing materials, among other things.
       Thus, it appears that no further action is warranted at this time and the
       investigation is closed.




                                                16
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 17 of 29



       This action is not to be construed as a determination that a violation of law did not
       occur, just as the pendency of an investigation should not be construed as a
       determination that a violation has occurred. The Commission reserves the right to
       take further action as the public interest may warrant.

(Emphases added.)

       50.    On this news, Canada Goose’s stock price fell $0.50 per share, or 1.36%, to close

at $36.17 per share on June 17, 2019.

       51.    Finally, on August 1, 2019, the New York Post published an article entitled

“Canada Goose pulls claims about its ‘ethical’ treatment of animals”. According to the New

York Post Article, Canada Goose had abandoned its claims of ethical treatment of animals used

in making its winter jackets and clothing in response to the FTC’s regulatory review. The New

York Post Article also reported that Canada Goose had removed from its website previous claims

that the Company sourced coyote fur from animals in overpopulated areas, as well as videos

purporting to show where Canada Goose obtained down for its parkas. The New York Post

article also reported PETA’s assertion that its complaint to the FTC in 2017 had precipitated the

FTC’s investigation into Canada Goose for potential violations of the FTC Act.

       52.    On this news, Canada Goose’s stock price fell $2.21 per share, or over 4.7%, to

close at $44.58 per share on August 1, 2019.

       53.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       54.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Canada Goose securities during the Class Period (the “Class”); and were

                                                17
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 18 of 29



damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       55.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Canada Goose securities were actively traded on

the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Canada Goose or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       56.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       57.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       58.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;




                                                  18
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 19 of 29



                  whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Canada Goose;

                  whether the Individual Defendants caused Canada Goose to issue false and
                   misleading financial statements during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                  whether the prices of Canada Goose securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein;
                   and

                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        59.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        60.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Canada Goose securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;




                                                   19
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 20 of 29



                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold Canada
                   Goose securities between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed, without
                   knowledge of the omitted or misrepresented facts.

        61.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        62.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  Against All Defendants)

        63.       Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        64.       This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        65.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to


                                                  20
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 21 of 29



defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Canada Goose securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Canada Goose securities and options at artificially inflated prices.         In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

       66.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Canada Goose securities. Such reports, filings, releases and statements

were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about Canada Goose’s finances and business prospects.

       67.       By virtue of their positions at Canada Goose, Defendants had actual knowledge

of the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants.         Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.



                                                21
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 22 of 29



       68.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Canada Goose, the Individual Defendants had knowledge of the details of

Canada Goose’s internal affairs.

       69.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Canada Goose.      As officers and/or directors of a publicly-held company, the Individual

Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

Canada Goose’s businesses, operations, future financial condition and future prospects. As a

result of the dissemination of the aforementioned false and misleading reports, releases and

public statements, the market price of Canada Goose securities was artificially inflated

throughout the Class Period. In ignorance of the adverse facts concerning Canada Goose’s

business and financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Canada Goose securities at artificially

inflated prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged thereby.

       70.     During the Class Period, Canada Goose securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Canada Goose securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or



                                                22
           Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 23 of 29



otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Canada Goose securities was substantially lower than the prices

paid by Plaintiff and the other members of the Class. The market price of Canada Goose

securities declined sharply upon public disclosure of the facts alleged herein to the injury of

Plaintiff and Class members.

          71.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          72.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          73.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          74.   During the Class Period, the Individual Defendants participated in the operation

and management of Canada Goose, and conducted and participated, directly and indirectly, in the

conduct of Canada Goose’s business affairs. Because of their senior positions, they knew the

adverse non-public information about Canada Goose’s misstatement of income and expenses and

false financial statements.



                                                 23
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 24 of 29



       75.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Canada

Goose’s financial condition and results of operations, and to correct promptly any public

statements issued by Canada Goose which had become materially false or misleading.

       76.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Canada Goose disseminated in the marketplace during the

Class Period concerning Canada Goose’s results of operations. Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause Canada Goose to engage in

the wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of Canada Goose within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Canada Goose securities.

       77.     Each of the Individual Defendants, therefore, acted as a controlling person of

Canada Goose.     By reason of their senior management positions and/or being directors of

Canada Goose, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, Canada Goose to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of Canada Goose and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       78.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Canada Goose.



                                               24
         Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 25 of 29



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury.

Dated: September 3, 2019
                                                        Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com
                                                        Email: jlindenfeld@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505

                                                   25
Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 26 of 29



                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   Email: pdahlstrom@pomlaw.com

                                   THE SCHALL LAW FIRM
                                   Brian Schall
                                   Rina Restaino
                                   Kate Kearney
                                   1880 Century Park East, Suite 404
                                   Los Angeles, CA 90067
                                   Telephone: (424) 303-1964
                                   Email: brian@schallfirm.com
                                   Email: rina@schallfirm.com
                                   Email: kate@schallfirm.com

                                   Attorneys for Plaintiff




                              26
           Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 27 of 29



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS


          1.   I, Li Hong Cheng, make this declaration pursuant to Section 27(a)(2) of the Securities Act of

1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as

amended by the Private Securities Litigation Reform Act of 1995.

          2. I have reviewed a Complaint against Canada Goose Holdings, Inc. (“Canada Goose” or the

“Company”) and authorize the filing of a comparable complaint on my behalf.

          3. I did not purchase or acquire Canada Goose securities at the direction of plaintiffs’ counsel or in

order to participate in any private action arising under the Securities Act or Exchange Act.

          4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or

acquired Canada Goose securities during the class period, including providing testimony at deposition and

trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this

action.

          5. To the best of my current knowledge, the attached sheet lists all of my transactions in Canada

Goose securities during the Class Period as specified in the Complaint.

          6. During the three-year period preceding the date on which this Certification is signed, I have not

served or sought to serve as a representative party on behalf of a class under the federal securities laws.

          7. I agree not to accept any payment for serving as a representative party on behalf of the class as set

forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses

directly relating to the representation of the class as ordered or approved by the Court.
        Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 28 of 29




      8.   I declare under penalty of perjury that the foregoing is true and correct.


              8/29/2019
Executed _____________________________
              (Date)



                                                 _______________________________________
                                                        (Signature)


                                                 ____________ Li Hong Cheng ______________
                                                        (Type or Print Name)
        Case 1:19-cv-08204-VSB Document 1 Filed 09/03/19 Page 29 of 29



Canada Goose Holdings Inc.                                               Cheng, Li Hong

                                        List of Purchases and Sales

                             Purchase                  Number of      Price Per
        Date                  or Sale                  Shares/Unit    Share/Unit

     5/10/2019               Purchase                     100         $51.0000
     5/14/2019               Purchase                     100         $50.2500
      6/7/2019               Purchase                     100         $33.0000
     6/24/2019               Purchase                     100         $37.1500
     6/11/2019                 Sale                       (100)       $33.9000
     6/17/2019                 Sale                       (100)       $35.8800
     6/20/2019                 Sale                       (100)       $37.3500
      7/2/2019                 Sale                       (100)       $38.3900
